Title: Jonathan Williams, Jr., to the American Commissioners, 24 March 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Nantes March 24. 1778.
Since my last of 21st Instant I have nothing to inform your Excellencies relative to Business, the weather having been such as to prevent any operation.
The last post from Brest brings accounts of the Return of Monsr. la motte Picquet with his Fleet. He left our Ships in Latt. 42 Longd. 17 with a fine wind which continued fifteen Days. After Seperation Monsr. la motte picquet fell in with 4 English Transports convoyed by a Frigate and a Sloop of war steering for the West Indies.
The Brune unfortunately seperated from the Fleet the second Night, not being able to carry sufficient Sail. The other Ships sail well especialy the Dean and Independance. It gives me great Pleasure to have so good accounts of the Frigate, and I flatter myself she will be equal to any of her Size in any navy.
I beg leave to congratulate you on the acknowledgement of our Independance by the Court of France, which I hope will prove benificial and honourable to both Nations. I have the Honour to be with great Respect Your Excellencies most obedient and most humble Servant
Jona Williams
Their Excellencys The Ministers Plenipotentiary of the United States.
 
Notations: Nantes 24th. March 1778 J Williams Lettr / Jonan. Williams to The Ministers Plenpy U.S.
